Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the rotary machine system of claim 1 comprising each recited limitation with first and second supply and discharge lines for the rotary electric machine bearings and rotary machine bearings, respectively, where the second supply line for lubricating oil is supplied to the rotary machine bearing at a flow rate higher than that in the first supply line and the second discharge line through for lubricating oil is discharged downward from the rotary machine bearing at a flow rate higher than that in the first discharge line, wherein the lower discharge line has a first connecting portion connected to a lower end of the first discharge line and a second connecting portion connected to a lower end of the second discharge line, and extends such that the lubricating oil heads for the discharge destination through the first connecting portion from the second connecting portion.
Higher flow rates in the rotary machine bearings compared to the rotary electric machine bearings serve to reduce leakage in the electric machine.  This configuration results in increased oil flow rates through the second supply and discharge lines 72A, 72B, 82A, 82B as compared to the first supply and discharge lines 71A, 71B, 81A, 81B (FIG. 1, Applicant’s spec. para.’s 0040, 0041, inter alia).  This is the result of an entrained gas layer K in the lines being at lower pressures, even negative, at the connecting portions which draws lubricating oil into the lower discharge line from the second supply and discharge lines at greater flow rates than the first supply and discharge lines (para.’s 0037-0039).
JP 63-034305 (JP ‘3051) is considered the closest art of record, disclosing a similar bearing lubrication system.  However, JP ‘305 fails to contemplate the second supply and discharge line configuration of the instant invention.  Its supply lines 1 are located within discharge lines 2 with the second supply line for the downstream bearing 10 (between turbines 11) configured to flow upward to its bearing 10.  It is not evident how this supply line could produce higher flow rates than first supply lines for the turbine 11.  JP ‘305 is concerned with producing higher oil levels in its return pipe using dam structures and flow control plates resulting in oil flow having undulations that serve to coat the pipe inner surfaces (near the top) to prevent rust from forming (FIG. 1, Mach. Trans. pp.’s 4 & 5).  This requires that the oil flow be controlled to raise the level in return pipe 2 which would require impeding the flow, lowering the flow rate, which is the opposite of the desired result produced by the instant invention (Applicant’s FIG. 2).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts (U. S. Patent No. 3853433) discloses a typical motor/compressor bearing lubrication system. 
Watanabe (U. S. Patent Application Publication No. 2019/0120086) is cited to show a general state of the art oil lubrication system.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 A Google translation of the reference is provided with this Office-action. See the attached PTO-892. Note that this is a poor quality translation with many errors and idiomatic expressions that do not make sense in English.